UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4776


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER SHANE JENKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   Loretta Copeland
Biggs, District Judge. (1:14-cr-00367-LCB-1)


Submitted:   May 31, 2016                  Decided:   July 20, 2016


Before DUNCAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Graham Tod Green, Angela Hewlett Miller,
Assistant United States Attorneys, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Shane Jenkins appeals his prison sentence after

pleading guilty to possession of a firearm by a convicted felon.

The district court imposed a sentence of 40 months in prison,

which was above Jenkins’ advisory Guidelines range of 27 to 33

months.     Jenkins’ attorney has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal but raising the issue of whether

the   district   court    erred    in    varying     upwards      and   imposing   a

sentence 7 months above the top end of the Guidelines range.

Jenkins has filed a pro se supplemental brief also challenging

the upward variance and making two arguments.               We affirm.

      We review “the reasonableness of a sentence under 18 U.S.C.

§ 3553(a) using an abuse-of-discretion standard, regardless of

‘whether      [the    sentence      is]        inside,     just     outside,       or

significantly outside the Guidelines range.’”                  United States v.

Lymas, 781 F.3d 106, 111 (4th Cir. 2015) (quoting Gall v. United

States, 552 U.S. 38, 41 (2007)).               We “must first ensure that the

district court committed no significant procedural error, such

as failing to . . . adequately explain the chosen sentence—

including an explanation for any deviation from the Guidelines

range.”     Gall, 552 U.S. at 51.             If the sentence is procedurally

reasonable,      we    consider         its     substantive       reasonableness,

“tak[ing]     into    account     the    totality     of   the     circumstances,

                                          2
including the extent of any variance from the Guidelines range.”

Id.     If the sentence is outside the Guidelines range, we “may

consider       the     extent      of   the    deviation,        but        must    give     due

deference to the district court’s decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.”                              Id.

       The district court “must make an individualized assessment

based     on     the       facts    presented        when      imposing       a     sentence,

apply[ing]       the       relevant     § 3553(a)      factors         to     the    specific

circumstances of the case and the defendant, and must state in

open     court       the     particular        reasons      supporting         its     chosen

sentence.”           Lymas,     781     F.3d   at    113    (citation         and    internal

quotation marks omitted).               “In imposing a variance sentence, the

district court must consider the extent of the deviation and

ensure    that       the    justification       is   significantly           compelling       to

support the degree of the variance.”                   Id. (citation and internal

quotation marks omitted).                “[A] district court’s explanation of

its sentence need not be lengthy, but the court must offer some

individualized         assessment       justifying       the    sentence       imposed       and

rejection of arguments for a higher or lower sentence based on

§ 3553.”       Id. (citation and internal quotation marks omitted).

The “court’s stated rationale must be tailored to the particular

case     at    hand     and     adequate       to    permit     meaningful          appellate

review.”       Id. (citation and internal quotation marks omitted).



                                               3
      We   have        reviewed       the    record         and    conclude       that    Jenkins’

sentence is procedurally and substantively reasonable, and the

district court did not err or abuse its discretion in sentencing

him above his Guidelines range.                          The district court made an

individualized assessment based on the facts presented, applied

the relevant § 3553(a) factors to the specific circumstances of

the   case       and       the      defendant,        and     adequately         explained       the

particular reasons supporting its sentence.                                   We therefore give

due deference to the court’s reasoned and reasonable decision

that the § 3553(a) factors justified the sentence.                                     See United

States     v.    Diosdado-Star,             630   F.3d       359,       357    (4th   Cir.      2011)

(citation and quotation marks omitted).                             We have also reviewed

Jenkins’        pro       se     supplemental         brief       and     conclude       that    his

arguments are without merit.                      To the extent that he is arguing

that he should have received advance notice of the Government’s

request     for       a    variance,        no    such      notice       is     required.         See

Irizarry v. United States, 553 U.S. 708, 713-14 (2008).

      In accordance with Anders, we have reviewed the record and

have found no meritorious issues for appeal.                                    Accordingly, we

affirm the district court’s judgment.                             This court requires that

counsel inform his or her client, in writing, of his or her

right to petition the Supreme Court of the United States for

further    review.             If    the    client     requests          that    a    petition     be

filed,     but    counsel           believes      that      such    a     petition       would     be

                                                  4
frivolous, then counsel may move in this court for leave to

withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  5